DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 108144574, filed on 12/05/2019 in Taiwan.

Information Disclosure Statement
The IDS filed on 11/13/2020 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 11/13/2020 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cutler et al. [US 2005/0072278].
Regarding claim 1, Cutler et al., disclose a display protecting device (figures 1-5), disposed on an electric wrench (20, figures 1-5) which has an opening (an opening disposed on a hand core 21, figure 5), and the display protecting device comprising:
a printed circuit board (50, figure 5) disposed in the opening;
a display (51, figure 5) disposed on the printed circuit board:
a cover (41, figure 5) located above the printed circuit board and covering on the opening; and
a protection member (a protection member disposed on the display 51 between the printed circuit board 50 and the cover 41, figure 5) assembled with the cover and comprising:
a body (the protection member has a rectangular shape cover on the display, figure 5) covering on the display; and 
two wing portions (at least two extended flange portions are extended out the protection member, figure 5) connected to two sides of the body and covering on two sides of the display.
Regarding claim 8, Cutler et al., disclose a bracket (60, figure 5) located under the printed circuit board, and the bracket carries the printed circuit board and fixes the cover to the printed circuit board.
Regarding claim 11, Cutler et al., disclose wherein the body of the protection member has a display portion (a top portion of the protection member disposed on the display 51, figure 5), the cover has a hollow portion (42, figure 5), and the hollow portion corresponds to the display portion; and wherein when the protection member is assembled with the cover, the display portion is embedded with the hollow portion (figures 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al., in view of Liu [US 2011/0261510].
Regarding claim 9, Cutler et al., disclose the claimed invention except for wherein the protection member is made of a shock-absorbing material.
	Liu discloses a display assembly (100, figures 5-6) comprising a support member (108, figures 5-6) disposed between a display member (106, figures 5-6) and a bottom housing (110, figures 5-6), wherein the support member is formed of a shock-absorbing material (paragraph 0022).
	It would have been to one of ordinary skill in the art at the time the invention was made to use absorbing material to make the protection member of Cutler et al., as suggested by Liu, for the purpose of providing a dampen of the protection member to protect the display device on the printed circuit board in the display device. 
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al., in view of Chen [US 2012/0006161].
Regarding claim 10, Cutler et al., disclose the claimed invention except for wherein the protection member is made of a transparent material.

	It would have been to one of ordinary skill in the art at the time the invention was made to use a transparent material to make the protection member of Cutler et al., as suggested by Chen, for the purpose of allowing light to transmit therethrough the protection member to dispose on the display window of the wrench. 
 
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 2 discloses the combination features of “wherein each of the wing portions of the protection member has a plurality of gaps, the cover has a plurality of protruding ribs, and the protruding ribs correspond to the gaps; and wherein when the protection member is assembled with the cover, each of the protruding ribs is inserted in each of the gaps.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 3 depends on the allowed claim 2.

The claim 5 discloses the combination features of “wherein one end of the protection member comprises a first positioning structure, and the other end of the protection member comprises a second positioning structure; and the cover comprises a third positioning structure and a fourth positioning structure, a position of the first positioning structure corresponds to a position of the third positioning structure, and a position of the second positioning structure corresponds to a position of the fourth positioning structure; and wherein the first positioning structure is assembled with the third positioning structure and the second positioning structure is assembled with the fourth positioning structure, so as to position and fix the protection member on the cover.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 6-7 depend on the allowed claim 5.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
09/11/2021